         Case 3:18-cv-00893-CWR-FKB Document 25 Filed 08/25/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

    BOOKER ORLANDUS TARVIN                                                                            PLAINTIFF

    V.                                                               CAUSE NO. 3:18-CV-893-CWR-FKB

    SHERIFF VICTOR P. MASON, et al.                                                               DEFENDANTS


                   ORDER ADOPTING REPORT AND RECOMMENDATION

         This matter is before the Court pursuant to the Report and Recommendation of the United

States Magistrate Judge, which was entered on July 29, 2020. Docket No. 24. The Report and

Recommendation notified the parties that failure to file written objections to the findings and

recommendations contained therein within 14 days after service would bar further appeal in

accordance with 28 U.S.C. § 636. Id.

         This Court, finding that there has been no submission of written objections by any party,

hereby adopts said Report and Recommendation as the Order of this Court with one

modification.1 Accordingly, this case is dismissed without prejudice. A separate Final Judgment

will issue this day.

         SO ORDERED, this the 25th day of August, 2020.

                                                       s/ Carlton W. Reeves
                                                       UNITED STATES DISTRICT JUDGE




1
 The R&R calls for Plaintiff’s complaint to be dismissed with prejudice. “Failure to exhaust, however, warrants
dismissal without prejudice, which permits the litigant to refile if he exhausts or is otherwise no longer barre by the
PLRA requirements.” Bargher v. White, 928 F.3d 420, 447 (5th Cir. 2019) (citing Booth v. Churner, 523 U.S. 731,
735 (2001); Wright v. Hollingsworth, 260 F.3d 357 (5th Cir. 2001)).
